Electronically Filed
                                                          Supreme Court
                                                          SCWC-30703
                                                          13-JUN-2012
                           NO. SCWC-30703                 10:12 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                  vs.

                           DANYELA CASTRO,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (ICA NO. 30703; CR. NO. 1DTA-10-01758)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Acoba, and Mckenna, JJ.,
   and Circuit Judge Border, in place of Duffy, J., recused)

          Petitioner/Defendant-Appellant Danyela Castro’s
application for writ of certiorari filed on May, 3, 2012, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument
          Dated:    Honolulu, Hawai#i, June 13, 2012.

Richard L. Holcomb,              /s/ Mark E. Recktenwald
Holcomb Law LLLC,
on the application for           /s/ Paula A. Nakayama
Petitioner/Defendant-
Appellant                        /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ Patrick Border